                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NEW YORK
______________________________________________

ANN MARIE DAVIS,

                                        Plaintiff,        DECISION AND ORDER

vs.                                                       16-CV-954-MJP

ANDREW SAUL, Commissioner of Social Security,

                                    Defendant.
______________________________________________


                                INTRODUCTION
      Pedersen, M.J. Before the Court is Plaintiff’s motion for an award of attorney

fees pursuant to Section 206(b)(1) of the Social Security Act, 42 U.S.C. § 406(b)(1).

(ECF No. 30.) This case is before the undersigned on consent. (ECF No. 19.) The

Court grants the application, with an amount to be determined following oral

argument scheduled for March 12, 2020, at which the Commissioner’s attorney is

granted leave to appear by telephone.

                                 BACKGROUND
      On November 29, 2016, Plaintiff commenced this action alleging that the

Commissioner had improperly denied her application for Social Security Disability

Benefits and Supplemental Security Income benefits. On September 27, 2018, the

Court issued a Decision and Order (ECF No. 24) remanding the action to the

Commissioner for the calculation of benefits. On January 4, 2019, the Court issued a

stipulated Order (ECF No. 28) awarding Plaintiff attorney fees under the Equal

Access to Justice Act (“EAJA”) in the amount of $7,600.00. The Commissioner points
out that, “EAJA fees were paid in the amount of $6,181.10 (ECF No. 36-2).

Apparently, part of Plaintiff’s EAJA award was used to offset a debt pursuant to the

Treasury Offset Program.” (Letter from Susan Reiss, Esq., to the Court (Mar. 9, 2020)

at 3 n.4, ECF No. 42.)

      On October 16, 2018, the Commissioner issued Plaintiff a letter notifying her

of the calculation of benefits and the withholding $22,765.25 for payment of her

representative. Four months, two weeks, and three days later, on March 5, 2019,

Plaintiff’s counsel filed the present motion seeking an award of attorney fees in the

amount of $10,675.25 pursuant to 42 U.S.C. § 406(b). In his application, Plaintiff’s

counsel does not agree to refund any of his fees despite his receipt of EAJA fees.

      On April 2, 2019, the Commissioner filed a response which does not challenge

the amount sought by Plaintiff, but contends that the application should be denied as

“untimely, or, in the alternative, if further attorney fees are awarded, this Court

should require the attorney to return the full $7,600.00 in EAJA fees.” (Opp’n to Pl.’s

Req. for Att’y Fees, ECF No. 34.) Plaintiff’s reply brief, filed on April 22, 2019, (ECF

No. 36), countered that his application was timely under this Court’s then new Local

Rule 5.5(g) which permitted counsel to file a motion for attorney fees no later than 65

days “after the date of the final notice of award sent to plaintiff’s counsel of record at

the conclusion of defendant’s past-due benefit calculation stating the amount

withheld for attorney’s fees.” W.D.N.Y. Loc. R. Civ. P. 5.4(g)(1) (Jan. 1, 2019).




                                            2
      In a letter to the Court, the Commissioner now takes the position that in view

of the Court’s local rule in effect at the time, the application for attorney’s fees is

timely, but that the Court should not permit counsel to “‘self-effectuate’ EAJA fees

against the Section 406(b) award,” and construes counsel’s request as “essentially a

net Section 406(b) award of $10,675.25.” (Letter from Susan Reiss, Esq., to the Court

at 3.) Instead, the Commissioner asks the Court to require counsel to return the EAJA

fee directly to Plaintiff, citing Guzman v. Comm’r of Soc. Sec., No. 15-CV-3920

(VB)(LMS), 2019 WL 4935041 (S.D.N.Y. Aug. 1, 2019) (“It is inappropriate to reduce

the attorney’s fees award pursuant to 42 U.S.C. § 406(b) to offset the previously

awarded EAJA funds. Indeed, the undersigned finds no cases in this district that

uphold Plaintiff’s counsel’s offset theory.”); R. & R. adopted by Guzman v. Comm'r of

Soc. Sec., No. 15-CV-3920 (VB), 2019 WL 4933596, at *1 (S.D.N.Y. Oct. 7, 2019)

(“Plaintiff’s counsel is entitled to recover $16,712.25 in attorney’s fees under 42 U.S.C.

§ 406(b). However, upon plaintiff’s counsel’s receipt of funds awarded under 42 U.S.C.

§ 406(b), plaintiff’s counsel promptly shall refund directly to plaintiff the $6,130.00

he received under the EAJA.”).

                                    DISCUSSION
      Plaintiff’s application is made pursuant to 42 U.S.C. § 406(b)(1)(A) which

states in pertinent part that:

      Whenever a court renders a judgment favorable to a claimant under this
      subchapter who was represented before the court by an attorney, the
      court may determine and allow as part of its judgment a reasonable fee
      for such representation, not in excess of 25 percent of the total of the
      past-due benefits to which the claimant is entitled by reason of such
      judgment[.]



                                            3
Courts have interpreted this reference to a “judgment” rendered by “a court” to

include awards made by the Commissioner upon remand from a district court. “Fees

awarded under section 406(b)(1) are deducted from the claimant’s past-due benefits,

and it is the role of the district court to determine the reasonableness of the fee.”

Heffernan v. Astrue, 87 F. Supp. 3d 351, 354 (E.D.N.Y. 2015). Several factors are

relevant to the reasonableness analysis, including the following:

      (1) whether the contingency percentage is within the 25% cap; (2)
      whether there has been fraud or overreaching in the agreement; and (3)
      whether the requested amount is so large as to be a windfall to the
      attorney. Also relevant are the following: (1) the character of the
      representation and the results the representative achieved; (2) the
      amount of time counsel spent on the case; (3) whether the attorney was
      responsible for any delay; and (4) the lawyer’s normal hourly billing
      charge for noncontingent-fee cases.

Wurzer v. Comm’r of Soc. Sec., No. 15-CV-6528 CJS, 2019 WL 3821897, at *2

(W.D.N.Y. Aug. 14, 2019) (quoting Schiebel v. Colvin, No. 614CV00739LEKTWD,

2016 WL 7338410, at *1 (N.D.N.Y. Dec. 19, 2016) (citations and internal quotation

marks omitted).

      The statute, 42 U.S.C. § 406(b)(1), does not indicate when such a fee application

must be made in relation to the award of past-due benefits. At the time Plaintiff filed

the subject motion, the Second Circuit had not yet addressed that issue. District

courts had taken different approaches. Some courts relied upon Fed. R. Civ. P. 54(d)

as a framework to require that such motions be filed within 14 days of notice of the

award of past-due benefits while other courts relied upon Fed. R. Civ. P. 60(b)(6)’s

“catch-all provision” to require only that the motion be filed within a reasonable time

after the notice of past-due benefits. See, generally, Sinkler v. Berryhill, 305 F.Supp.



                                           4
3d 448,      452–53 (W.D.N.Y. 2018) (collecting cases). Courts applying the

“reasonableness” standard had reached various outcomes depending upon the

particular circumstances presented. Id. at 456. (“Some courts appear to routinely

find that a delay of several months is ‘reasonable’ despite offering little, if any,

explanation in support of this conclusion. Other courts seem to acknowledge that

delays of up to six- or seven-months’ time amount to lengthy periods of inaction, but

based upon the attorney-movant’s explanation have found that any delay was

reasonable.”) (collecting cases).

      On April 11, 2018, one month after Plaintiff filed the subject motion, the

Honorable Elizabeth Wolford, United States District Judge, made a detailed analysis

of the two aforementioned opposing views concerning the timeliness of fee motions

under 42 U.S.C. § 406(b)(1)(A). Id. Judge Wolford determined that the appropriate

approach in such cases is to apply Rule 54(d) and to require that such fee motions be

filed within fourteen days after notice of the award of past-due benefits. Id. at 453–

54 (“[T]he Court agrees with those jurisdictions that have held that because § 406(b)

does not address the timing of a fee petition, Rule 54(d)(2)(B) should govern the

timing of the fee petition.”) (citations and internal quotation marks omitted). Judge

Wolford denied the plaintiff’s fee application which had been filed nine months after

the notice of award of past-due benefits, but indicated that she would have reached

the same result even under the “reasonableness” approach since the plaintiff’s

attorney had not offered any explanation for the delay. Id. at 458–459.




                                          5
      Six months after Judge Wolford’s decision in Sinkler, Plaintiff received the

Commissioner’s calculation of benefits and the amount withheld for attorney fees.

Plaintiff’s counsel contends that he did not receive the Commissioner’s letter until

January 7, 2019, which was eight and a half months after Judge Wolford’s decision

in Sinkler. Applying the fourteen-day rule from Sinkler, counsel’s motion for attorney

fees was due on Monday, January 21, 2019. He filed the motion on March 5, 2019,

one and a half months after the due date, and ten and a half months after Judge

Wolford’s decision in Sinkler.

      Complicating matters, on January 1, 2019, while the subject motion was

pending and Judge Wolford’s decision in Sinkler was on appeal to the United States

Court of Appeals for the Second Circuit, the United States District Court for the

Western District of New York adopted Local Rule of Civil Procedure 5.5(g)(1),

requiring that fee awards under 42 U.S.C. § 406(b) be filed “no later than sixty-five

(65) days after the date of the final award sent to plaintiff’s counsel of record at the

conclusion of defendant’s past-due benefit calculation stating the amount of withheld

attorney’s fees.” On August 2, 2019, the United States Court of Appeals for the Second

Circuit affirmed Judge Wolford’s ruling in Sinkler. Sinkler v. Berryhill, 932 F.3d 83

(2d Cir. 2019).

      Considering Plaintiff’s application in light of all of the foregoing, including the

Commissioner’s revised position as of the March 9, 2020, letter, the Court believes

that it was unwise of Plaintiff to wait ten and a half months to file the application

following Judge Wolford’s ruling in Sinkler, even if that ruling was not binding on




                                           6
other judges in this district. Nevertheless, it is clear that even following such ruling,

there was obvious disagreement in this district concerning the proper timeline for

filing § 406(b) applications, as shown by the adoption of Local Rule 5.5(g)(1).

Moreover, prior to Judge Wolford’s ruling in Sinkler and the adoption of Local Rule

5.5(g)(1), courts had held that four months was a reasonable time within which to file

a § 406(b) motion following a final award of benefits. See, e.g., Jenis v. Colvin, No. 12-

CV-0600A, 2016 WL 6246423, at *1, n.1 (W.D.N.Y. Oct. 26, 2016) (finding that a

§ 406(b) motion filed four months after receipt of notice was filed “within a reasonable

time.”). Accordingly, the Court finds that the application in this case is timely.

      Turning to Plaintiff’s argument concerning the EAJA savings clause, counsel

argues that he is permitted to request § 406(b) fees “equal to 25% of the claimant’s

past-due benefits even when that sum, when aggregated with the 406(a) fee, exceeds

25%.” (Pl.’s Reply Brief at 3, Apr. 22, 2019, ECF No. 36.) Counsel relies on Culbertson

v. Berryhill, 139 S. Ct. 517, 523 (2019), in support. The Commissioner withheld 25%

of Plaintiff’s past due benefits, or $22,765.25, to pay counsel’s fee for his in-court

representation. Plaintiff’s counsel has requested a § 406(b) fee of $10,675.25 plus the

EAJA fee received of $6,181.10 for a total of $16,875.15. Moreover, Plaintiff’s counsel

assumes that Plaintiff’s representative at the administrative level, William C.

Bernhardi, Esq., will receive $11,000, leaving $1,090 to be refunded to Plaintiff.

      As for the reasonableness of the fee, the Commissioner made no comment on

whether the § 406(b) fee request was reasonable. Plaintiff’s counsel argues that based

on past statistics, Plaintiff had a 45% chance of obtaining a remand to the




                                            7
Commissioner for a new hearing, and since only two-thirds of rehearings result in an

award, he thus had only a 30% chance of prevailing overall. Therefore, counsel faced

a high risk of not obtaining any fee from this case. His hourly rate for this case

amounts to $270.95, which is reasonable for practice in the geographic area. Plaintiff

recouped   $91,090.40    in   past-due   benefits.   Counsel   would    have   received

approximately $30,000 had he been able to charge an ordinary one-third contingent

fee. However, Plaintiff’s counsel is asking for a total of $16,875.15, $10,675.25 of

which is coming from the § 406(b) funds withheld by the Commissioner. He is also

not asking for a multiplier, which he states he could have done to increase the § 406(b)

fee to $21,350.50. Had he done so, he argues that the Court would have found the fee

reasonable, and then directed him to return the EAJA fee to Plaintiff.

      Accordingly, based on the particular circumstances surrounding the instant

application as discussed above, the Court declines to deny Plaintiff’s motion on the

basis of untimeliness. Additionally, the Court finds that Plaintiff’s application is

otherwise reasonable in light of the relevant factors set forth earlier. However, an

issue remains on the question of the amount of the § 406 fee and return of the EAJA

fee. For that reason, the Court directs the parties to appear for oral argument on

March 12, 2020, at 11:00 a.m.

                                   CONCLUSION
      The Court will grant Plaintiff’s 42 U.S.C. § 406(b) application for attorney fees

(ECF No. 30) in an amount to be determined after oral argument on the effect of the

EAJA savings clause and Jackson v. Commissioner of Social Security, 601 F.3d 1268




                                           8
(11th Cir. 2010), concerning whether the Court should direct counsel to return the

EAJA fee.

      The Commissioner’s attorney is granted permission to appear by telephone for

the conference and is directed to call Courtroom Deputy Clerk James Bock at (585)

613-4360 from a landline telephone prior to the 11:00 a.m. oral argument time.

SO ORDERED.

DATED:      March 10, 2020
            Rochester, New York
                                      /s/ Mark W. Pedersen
                                      MARK W. PEDERSEN
                                      United States Magistrate Judge




                                         9
